Case 9:18-cv-80864-DI\/|I\/| Document 23-6 Entered on FLSD Docket 10/15/2018 Page 1 of 3

UNTI`ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 9:lS-cv-80864-DMM

STEVEN J. P[NCUS, an individual, on
behalf of himself and all others similarly situated,

Piaimiff,
V.

AMERICAN TRAFFIC SOLUTIONS, INC.,
a Kansas corporation,

Defendant.
f

 

DECLARATION OF STEVEN J. PINCUS lN SUPPORT OF
PLAINTIFF’S MOTION FOR CLASS CERT[FICATION

I, Steven J. Pincus, declare under penalty of perjury, as provided for by the laws of the
United States, 28 U.S.C. 1746, that the following statements are true:

l_ My name is Steven J. Pincus. l arn over the age of 18 and the named Plaintiff in
this lawsuit

2. 1 have personal knowledge of the facts stated herein, unless stated on information
and belief, and if called upon to testify to those facts l could and would competently do so.

3. In February 2018, I received in the mail a Notice of Violation purportedly issued
by the City of North Miami Beach alleging that my vehicle had run a red light, and demanding a
civil penalty payment in the amount of 3158.00. A true and correct reproduction of this Notice
of Violation is attached to the Cornplaint in this action as Composire Exhibit B. [ECF No. l-Z].

4. The Notice of Violation stated that the civil penalty had to be paid via one of three
payment methods: (l) online payment via credit card, debit card, or automated clearing house

(ACH) transaction; (2) payment by phone via credit card, debit card, or automated clearing house

Case 9:18-cv-80864-DI\/|I\/| Document 23-6 Entered on FLSD Docket 10/15/2018 Page 2 of 3

(ACH) transaction; or (3) sending a check to American Trat`fic Solutions, Inc. by mail. No
payments directly to the City of North Miami Beach are allowed, and cash is not accepted.

5. Per the NOV, all payment options except sending a check via the mail would
incur a “convenience / service fee_”

6. On April 23, 20l8, l paid the $158.00 civil penalty demanded in the NOV using
my personal Discover credit card.

7. At that time, l Was charged a separate “convenience fee” by Det`endant American
Traffic Solutions, Inc. in the amount of $7.90, or 5% of the $158.00 civil penalty, bringing the

total penalty to 3165.90.

8. I understand that this is a proposed class action and that l am the proposed class
representative
9. I understand that a class action is a lawsuit brought by at least one person on

behalf of a group of people who have been treated in the same or essentially the same illegal
manner by the defendant, in this case Arnerican Traftic Solutions, Inc.

10. I understand that the proposed class here includes individuals from Whom, like
me, American Trai`fic Solutions, Inc. collected a surcharge on civil penalty payments for photo-
enforced red light violations l understand that the period covered by the proposed class extends
back to June 29, 2014.

ll. l understand, based on American Traffic Solutions, lnc. responses to discovery,
that the proposed class has hundreds of thousands, if not millions, of potential members

lZ. l am Willing to be a representative of the class.

Case 9:18-cv-80864-DI\/|I\/| Document 23-6 Entered on FLSD Docket 10/15/2018 Page 3 of 3

13. To my knowledge, l have no interests antagonistic to those of the class members
I believe my interests are entirely consistent with the class members’ interests because l seek to
remedy American Traffic Solutions, Inc.’s common violation.

14. l understand that as a class representative l have the responsibility: a) to consider
the class’s interests when making any decisions about the case and make all such decisions in the
interests of the class, not just my own interests; b) to participate in the case and consult with my
counsel about the case; c) and that l may have to testify at a trial in the case. To date, I have
been involved in the pursuit of the claims in this case by reviewing complaints and providing
information to my counsel to use in drafting the complaints and responding to discovery from
Defendant American Trafflc Solutions, lnc. l also sat for a deposition in this case.

15. I have arranged for my attorneys to advance all costs of this action, including the
cost of notification of the class.

l6. l understand that courts have sometimes awarded people money for serving as the
class representative, but that l am not entitled to any such payment, and that l have not been
promised or guaranteed money for being the class representative

l7. l arn not employed by or related to either of my attorneys They will be paid as
directed by the Court, if the case is successful, out of the Defendant’s assets or the funds

recovered for the class.

nn
Ex@cutedin }Z[m dead county,ri@riaa en / l §Jz£e ,2013.

Steven .l . Pincus

